DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.   
Applicant’s Representative argues on page 8 of the remarks of 07/26/2021 that “it is unclear what the final Office action refers to by “JEDEC (cited in IDS of 09/02/20).”
 	The Examiner respectfully disagrees. Sheet 8 of the IDS filed by applicant’s Representative on 09/02/20 lists a document titled “JEDEC Standard (JESD79-3). However, it is noted that that document has a date-stamp of 09/04/20. 
Applicant’s Representative argues on page 9 of the remarks of 07/26/2021 that neither Hazelnet nor JEDEC teaches or suggests “to apply a first signal to the gate of the transistor to indicate a parity error having occurred when the memory module is being accessed for a normal memory read or write operation, and to apply a second signal related to one or more training sequences to the gate of the transistor when the memory module performs operations associated with the one or more training sequences.”
The Examiner respectfully disagrees and would to point out that the alleged features are not positively recited in the claims and the alleged features are a statement of purpose or use to apply a first signal to the gate of the transistor to indicate a parity error having occurred when the memory module is being accessed for a normal memory read or write operation, and to apply a second signal related to one or more training sequences to the gate of the transistor when the memory module performs operations associated with the one or more training sequences.” The claims do not positively recite “applying a first signal to the gate of the transistor indicating a parity error having occurred”. 
Thus, the limitations "to apply a first signal to the gate of the transistor to indicate a parity error having occurred…and to apply a second signal related to one or more training sequences to the gate of the transistor…" are intended use language, functional recitation, and statement of purpose and use which do not add any patentability weight to the claims. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See also MPEP § 2112 - § 2112.02. MPEP 2114.
Applicant’s representative further argues on pages 9-10 of the remarks that neither references teaches or suggests “outputting a signal to indicate a parity error during normal memory operation and outputting a signal related to one or more training sequences during a training operation using the same open-drain output by applying different signals to the same gate of the same transistor.”
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative argues on page 10 of the remarks that “persons of ordinary skill in the art would not be motivated to combine JEDEC’s training sequences with the ECC solution inHazelzet, because Hazelzet’s ECC solution and JEDEC memory buffer training are distinct solutions to distinct problems.”
The Examiner respectfully disagrees. In response to applicant's argument that “persons of ordinary skill in the art would not be motivated to combine JEDEC’s training sequences with the ECC solution inHazelzet,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or 
The ultimate inference as to the existence of a motivation to combine references may boil down to a question of “common sense.” Philip W. Wyers v. Master Lock Company, 95 USPQ2d 1525, 1532 (Fed. Cir. 2010) (internal citations omitted).
In view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., the Examiner would like to point out that, in determining obviousness under 35 U.S.C 103, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) “By holding that courts and patent examiners should look only to the problem the patentee was trying to  solve;” (2) by assuming “that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem;” (3) by concluding “that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try;” and (4) by overemphasizing “the risk of courts and patent examiners falling prey to hindsight bias” and as a result applying “rigid preventative rules that deny fact finders recourse to common sense.”

Still further, the court states that “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention…and this is regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense”. 
Finally, for purposes of 35 U.S.C 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Furthermore, prior art that is in a field of endeavor other than that of the applicant, or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C 103. See, e.g., In re KSR International Co. v. Teleflex Inc., 550 U.S. at,82 USPQ2d at 1396 (2007).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazelzet (20080098277 cited in IDS of 09/02/2020) and JEDEC (cited in IDS of 09/02/2020).
 	Regarding claim 1, Hazelzet discloses a memory module operable with a memory controller of a host system [FIG. 2], comprising: a printed circuit board having edge connections that fit into a corresponding slot of the host system so as to be in electrical communication with the memory controller, the edge connections including first edge connections, second edge connections, and an error edge connection in addition to the first edge connections and the second edge connections [FIG. 2: a DIMM with ECC/Parity buffer chip coupled to a memory interface chip which in turn coupled to a memory controller or processor; memory interface chip sends and receives data from the DIMM via data line and sends address and commands via a line; the memory interface chip then sends and receives data via the line to the DRAMs and sends address and command information to the register chip via the line; the memory interface chip further sends check bits for error correction purposes to the ECC/Parity register chip via another line]; a module controller on the printed circuit board and configurable to receive address and control signals associated with normal memory read or write operations via the first edge connections [FIG. 2: memory controller receiving address and control signals through DATA line, CMD/CHK BITS line]; and dynamic random access memory elements on the printed circuit board and configurable to communicate data signals with the memory controller via the second edge connections in accordance with the address and control signals [FIG.2: SDRAMs communicate data signals with memory controller via DATA, CMD/CHK BITS signals]; and wherein the module controller includes a transistor having an open drain coupled to the error edge ECC mode signal source coupled to selection input of multiplexers and to error logic circuit, the multiplexers having their selection inputs coupled to a source; two open-drain outputs available for reporting an error are driven low]; wherein the module controller is configurable to apply a first signal to the gate of the transistor to indicate a parity error having occurred when the memory module is being accessed for a normal memory read or write operation [¶0072, 0076, 0109: UE indicates that a parity error occurred].
	Although Hazelzet discloses a test mode in which the controller apply a signal to training sequences [¶0082], Hazelzet does not explicitly disclose applying a signal to training sequences when performing operations associated with the one or more training sequences and when the dynamic random access memory elements are not accessed for any normal memory read or write operations.
  	JEDEC, however, discloses wherein the module controller is further configurable to apply a second signal related to one or more training sequences to the gate of the transistor when the memory module performs operations associated with the one or more training sequences and when the dynamic random access memory elements are not accessed for any normal memory read or write operations [See JEDEC’s Figures 3-4, 3-7, 3-6, 3-9, 3-11, 3-13, 3-14; Pages 14-54: during the training sequences, JEDEC’s memory controller communicates no data with the module and  performs no operations to read or write to the memory devices, and that the training is carried out by memory buffer (module controller) itself; additionally Hazelzet’s memory module can be placed into a training mode to implement JEDEC’s training sequences]. 
 	It would have been obvious to a POSITA to combine Hazelzet and JEDEC in order to perform multiple functions during multiple operations/modes including initialization/training because such was well known to improve memory module reliability (Pages 14-54). 	Regarding claim 3, Hazelzet discloses the memory module of claim 2, wherein the second signal drives the error edge connection from a first state to a second state, one of the first state and the 
 	Regarding claim 12, the rationale in the rejection of claim 3 is herein incorporated.
 	Regarding claim 13, the rationale in the rejection of claim 4 is herein incorporated.
 	Regarding claim 14, the rationale in the rejection of claim 5 is herein incorporated. 	Regarding claim 15, the rationale in the rejection of claim 6 is herein incorporated.  	Regarding claim 16, the rationale in the rejection of claim 7 is herein incorporated.
 	Regarding claim 21, the rationale in the rejection of claim 4 is herein incorporated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Emma et al. (9389876) discloses a memory array accessible by a plurality of word lines and bit lines; each memory cell comprises a transistor wherein the transistor has a gate, a source and a drain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Respectfully Submitted,
USPTO

Dated:   September 10, 2021                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246